  Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

TAYLOR BLAKE,                                 §
    Plaintiff,                                §
v.                                            §      CASE NO.
                                              §
PAPA JOHN’S USA, INC. &,                      §
HOUSTON PIZZA VENTURE, LP,                    §
     Defendant.                               §
                                              §      JURY TRIAL DEMANDED



                             PLAINTIFF’S COMPLAINT




        TAYLOR BLAKE, Plaintiff in the above numbered and styled cause, files his

Original Complaint complaining of PAPA JOHN’S USA, INC. & HOUSTON PIZZA

VENTURE, LP, Defendants herein, and in support thereof shows this Court as follows:

   1.      This is a suit in law and in equity, authorized and instituted pursuant to The

           Americans with Disabilities Act of 1990 (ADA), The ADA Amendments Act

           of 2008 (ADAAA), 42 U.S.C. §12101, et seq., 29 C.F.R. 1614.203(b) 2008 and

           the Texas Commission on Human Rights Act (TCHRA). The jurisdiction of

           this Court is invoked to secure the protection of and redress the deprivation of

           rights secured by these laws protecting people such as the Plaintiff from

           employment discrimination, a hostile work environment, and termination, as

           well as from retaliation for disclosing his disabilities and opposing such

           unlawful practices, based on disability. This Court’s supplemental jurisdiction

           is invoked as to the state law claims herein.



                                             1
Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 2 of 8




                                    Venue

2.    Venue is proper in the U.S. District Court for the Southern District of Texas,

      Houston Division. A substantial part, if not all, of the cause of action accrued

      or arose in the Southern District of Texas, Houston Division. Defendants

      maintain sufficient business contacts within the counties comprising the

      Houston Division.    Furthermore, the Plaintiff resided within the Houston

      Division during the pertinent time in question.

                                           Parties

3.    Taylor Blake (“Taylor”) is disabled, is currently a resident of Texas, and was a

      Texas resident during the time in question. At all times material hereto, Taylor

      was an employee of Defendants, as understood and defined by the ADA,

      ADAAA and TCHRA.

4.    Papa John’s USA, Inc. is a corporation. It may be served with this lawsuit by

      serving its registered agent for service of process, CT Corporation System, 1999

      Bryan St, STE. 900, Dallas, TX 75201. At all times material hereto, Defendants

      were Taylor’s employer, as understood and defined by the ADA, ADAAA and

      TCHRA.

5.    Houston Pizza Venture, LP is a corporation. It may be served with this lawsuit

      by serving its registered agent for service of process, Fred R. Franzoni IV,

      25329 Budde Rd., Suite 704, The Woodlands, TX. 77380. At all times material

      hereto, Defendants were Taylor’s employer, as understood and defined by the

      ADA, ADAAA and TCHRA.




                                       2
  Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 3 of 8




                                                Facts1

   6.     Taylor has a learning disability and speech disability. The types of disabilities

          that Taylor has are best described as being mentally challenged with a speech

          impediment. As a result, Taylor attended special education classes throughout

          his school history. Taylor began his employment with Papa John’s Pizza as a

          delivery driver on or about October 2018.

   7.     Prior to the discriminatory treatment that is the subject matter of this federal

          complaint, Taylor was treated well by the management at the store (9727 Spring

          Green Blvd. Katy, TX. 77494, Houston Pizza Venture, LP, “Spring Greens

          Store”). However, that all changed when a manager named Eli Perez was hired

          by the Defendants on or about August 2019.

   8.     Taylor informed Mr. Perez about his disabilities when Mr. Perez first began

          working at the Spring Greens Store. Taylor tried to have discussions with Mr.

          Perez about his disabilities on several occasions. Taylor advised Mr. Perez that

          he was a little slow and that Mr. Perez should take his time when explaining

          things to him. However, instead of accommodating Taylor’s disabilities, Mr.

          Perez intentionally gave Taylor between two (2) and ten (10) hours a week to

          work, while other drivers were given approximately 25 to thirty 30 hours a

          week. Mr. Perez and other managers at the Spring Greens Store, intentionally

          starved Taylor from work hours. Also, Mr. Perez would not always compensate

          Taylor for tips Taylor earned.



1 These facts are by no means exhaustive.



                                            3
Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 4 of 8




9.    Not only did Mr. Perez drastically cut Taylor’s hours, he also bullied and yelled

      at Taylor on numerous occasions. In an effort to justify firing Taylor, Mr. Perez

      wrote him up, for no good reason, and threatened to fire Taylor while he

      allowed other delivery drivers to smoke marijuana and engage in many

      safety/health violations.

10.   After being subject to a hostile work environment based on his disabilities by

      Mr. Perez, Taylor decided to file a complaint. On or about February 5, 2020,

      Taylor called Houston Pizza Venture at 281-580-6088 to report that he was

      being discriminated against and subject to a hostile environment by his boss,

      Eli Perez, because of his disabilities.

11.   A couple of weeks passed but no one from Defendants followed up on Taylor’s

      request to file a complaint of disability discrimination. However, on or about

      February 21, 2020, a shift manager named “Bowe’ yelled and screamed at

      Taylor. Bowe went on a tirade in Taylor’s face, stating many hostilities,

      including but not limited to, “That’s your fucking Job!... You are a fucking

      idiot! I’m going to make sure you get no more deliveries now! You don't know

      what the fuck you are talking about!” This conversation is the subject of an

      audio recording. Bowe further stated he was not going to give Taylor any more

      deliveries which proves Taylor’s claim that the Defendants were intentionally

      starving Taylor from work hours, compared to his similarly situated non-

      disabled coworkers.

12.   Taylor filed a Charge of Discrimination with the Equal Employment

      Opportunity Commission (EEOC) on or about April 29, 2020.




                                         4
Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 5 of 8




13.   Taylor transferred to another store (455 Katy Fort Bend Rd. Suite 400, Katy,

      TX. 77494, Houston Pizza Venture, LP, “Katy Store”) of Defendants on or

      about May 2020. Taylor initially seemed to be treated better at the Katy Store.

      The General Manager at the Katy Store is named Marco Rodriguez.

14.   Mr. Rodriguez initially treated Taylor fairly. Taylor even received an

      “Exceptional Customer Service” award on or about July 23, 2020.

15.   However, close in time to when Defendants filed with the EEOC their written

      response to Taylor’s EEOC Charge (September 3, 2020), Mr. Rodriguez started

      treating Taylor differently than his similarly situated coworker delivery drivers.

      It was also during this time period, Mr. Perez started coming over to the Katy

      Store and conversating with Mr. Rodriguez. It’s highly suspect that Mr. Perez

      was coming to the Katy Store right around the time the Defendants were

      preparing their response to Taylor’s EEOC Charge.

16.   Soon after September 3, 2020, Mr. Rodriguez began to write Taylor up for

      allegations that Taylor was taking to long to deliver pizzas. However, Taylor’s

      non-disabled coworkers were not written up when they actually did take too

      long to make deliveries.

17.   Taylor was unlawfully terminated on or about January 28, 2021.

18.   The EEOC issued Taylor a Right to Sue Notice on or about February 26, 2021.




                                        5
Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 6 of 8




                                  CAUSES OF ACTION

19.   Plaintiff hereby incorporate all facts stated in the preceding paragraphs as if set

      forth fully herein.

      Disability Discrimination and Retaliation under the ADA, ADAAA, and
      TCHRA
20.   Defendant has intentionally discriminated against Plaintiff in violation of the

      ADA, ADAAA and TCHRA based on Plaintiff’s Disabilities, engaged in a

      hostile work environment based on disability, failed to provide reasonable

      accommodations, terminated Plaintiff due to his disabilities, retaliated against

      Plaintiff for his request for reasonable accommodations and for opposing such

      unlawful practices, based on disability.

                                        DAMAGES

21.   Plaintiff seeks actual damages, including but not limited to lost wages and

      benefits.

22.    As a result of Defendants’ intentional, discriminatory and unlawful acts

      described above, Plaintiff has suffered and continues to suffer actual damages

      and compensatory damages including but not limited to mental anguish,

      humiliation, emotional distress, ulcers and damage to his professional

      reputation, all to his detriment and compensable at law. Plaintiff also sues for

      the recovery of punitive damages as authorized by statute.

23.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein, and this action for preliminary and permanent injunction

      is the only available means of securing adequate relief. Plaintiff presently

      suffers and will continue to suffer irreparable injuries from Defendants’



                                        6
  Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 7 of 8




             policies, practices, customs, and usages set forth herein.

   24.       The effect, purpose and intent of the policies and practices pursued by

             Defendants has been and continues to be to limit, classify, and willfully

             discriminate against employees on the basis of disability and otherwise

             adversely affect their status as employees because of same.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Court advance this cause on the docket,

order a speedy trial at the earliest practicable date and cause this case in every way to be

expedited and upon such hearing to:

   i.        Grant Plaintiff a preliminary and permanent injunction enjoining Defendants,

             its agents and employees and those acts from continuing to maintain the

             policies, practices, customs or usages which discriminate against Plaintiff

             because of his disability, retaliate against Plaintiff or otherwise deprive Plaintiff

             of his rights and privileges secured by Federal Law and State Law.

   ii.       Grant Plaintiff a declaratory judgment that the practices, policies, customs and

             usages complained of herein are violative of his rights protected by the ADA

             ADAAA and TCHRA.

   iii.      Order the Defendants to grant Plaintiff additional equitable, actual and

             compensatory relief, requiring said Defendant to make Plaintiff whole,

             including but not limited to promotions, back pay and front pay including all

             accrued interest, insurance benefits, pension benefits, bonuses, vacation

             benefits, sick leave, and other incidental benefits that attach to and were




                                                7
Case 4:21-cv-01715 Document 1 Filed on 05/24/21 in TXSD Page 8 of 8




        incidental to Plaintiff’s employment with Defendants and incidental to each

        such position sought by Plaintiff, as authorized by statute.

iv.     Order the Defendants to grant Plaintiff compensatory damages.

v.      Order the Defendants to pay punitive damages.

vi.     Order front pay for Plaintiff, who has been discharged, in lieu of reinstatement,

        if reinstatement is not feasible.

vii.    Grant an Order restraining Defendants from any retaliation against Plaintiff for

        participation in any form in this action.

viii.   Grant Plaintiff his costs incurred herein, and as part of such costs, reasonable

        Attorneys’ fees and Expert witness fees and such further, additional or

        alternative relief and affirmative action orders as may appear equitable and just.



                                                    Respectfully submitted,



                                                By:/S/ Ashok Bail__________________
                                                   ASHOK BAIL
                                                   STATE BAR #24043541
                                                   3120 Southwest Freeway, Suite 450
                                                   Houston, Texas 77098
                                                   (832) 216-6693 (Tel)
                                                   (832) 263-0616 (Fax)
                                                   ashok@baillawfirm.com




                                            8
